Citation Nr: 1625473	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for the Veteran's cause of death.

2. Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her Daughter
ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1940 to December 1944.  The Veteran died in June 2001.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over that claim has since been transferred to the RO in Portland, Oregon.  

In March 2016, the Appellant and her daughter testified before the undersigned Veterans Law Judge sitting at the RO in Portland.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Appellant's claim of service connection for the cause of the Veteran's death was initially denied by the RO in April 2002.  The Appellant did not perfect an appeal as to that denial and no new and material evidence was received within a year of its issuance.

2. Evidence received since the initial denial in April 2002 includes evidence that relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence previously of record.   

3. The Veteran more likely than not suffered a traumatic brain injury during active service.

4. The Veteran's dementia was as likely as not etiologically linked to his in-service traumatic brain injury.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.  

II. New and Material Evidence

In the instant matter, the Appellant is seeking to reopen a claim for service connection for the cause of the Veteran's death.  

If a claim of entitlement to service connection was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In April 2002, the RO in Huntington, West Virginia, issued a rating decision in which it denied service connection for the Veteran's cause of death.  It noted that the Veteran's cause of death was undetermined natural causes without autopsy, with a contributing cause of dementia.  It denied service connection for the cause of the Veteran's death because evidence failed to show that it was related to military service.  The Appellant did not appeal that decision and it became final one year after it was issued.  

Upon review, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied and final claim.  On May 3, 2016, the Appellant submitted an opinion from a Dr. M.H.  That letter stated that after review of the record, the Veteran is as likely as not to have suffered from an in-service traumatic brain injury and that such brain injury caused or contributed to his terminal dementia.  

This evidence is "new" in that it was not associated with the claims file at any time prior to the most recent rating decision and was not considered when the RO previously denied service connection for the Veteran's cause of death.  The Board is also satisfied that evidence is "material."  Specifically, it includes a medical opinion which explicitly relates the Veteran's contributing cause of death to active service.  

Accordingly, the Board finds that claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
III. Service Connection

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died in June 2001.  His immediate cause of death was undetermined natural causes without autopsy.  The underlying or contributing cause of death was dementia.  The Appellant contends that the Veteran's dementia was the result of an in-service traumatic brain injury, which he sustained during active duty in the South Pacific in March 1942.  At the time of his death, the Veteran was not service connected for dementia, although he was service-connected for anxiety neurosis, granted in February 1945 as incurred in service.  

The evidence of record shows that the Veteran sustained a bomb wound to his right mandible, with shrapnel, in March 1942.  On October 25, 1944 the Veteran was found unfit for service, not the result of his own misconduct, specifically due to psychoneurosis and anxiety neurosis.  He was discharged in December of that year.  (See, Military Personnel Records; STR, VBMS 3/9/2016)

In support of her claim, the Appellant has submitted multiple articles, including a Grants Pass Daily Courier article documenting the Veteran's experiences aboard the U.S.S. Langley, and the U.S.S. Pecos in 1942.  She has also submitted an Associated Press article reporting that a large study conducted in France raised concerns about mild brain injuries sustained by veterans because it seems to raise the risk of developing Alzheimer's disease or other dementia later in life.  (See Correspondence, VBMS, 2/16/2016).

The Appellant has also submitted a medical opinion from a Dr. M.H., a board certified family practitioner.  In that letter, the physician states that she reviewed the issues on appeal, as well as all available medical documents and records for the Veteran, as well as pertinent research articles and currently available information regarding combat caused brain injury.  In her professional opinion she states that the Veteran is likely as not to have suffered from an in-service traumatic brain injury.  Specifically, the diagnosis of "anxiety neurosis" and "psychoneurosis" listed in his service treatment records correlates with and is consistent with current medical terminology for traumatic brain injuries.  His subsequent medical records also document signs and symptoms that are absolutely consistent with a traumatic brain injury.  That opinion also clearly states that the Veteran's combat-caused brain injury more likely than not led to dementia and Alzheimer's disease, and ultimately, his death.  (See Correspondence, VBMS 5/3/2016).  

A separate medical opinion, dated October 15, 2009, by a Dr. R.S. states that the Veteran passed away in June 2001 while suffering from Alzheimer's dementia.  No other significant underlying systemic diseases contributed to his death.  (See Medical Records, VBMS (11/20/2009)

VA examination reports completed during the Veteran's lifetime indicate ongoing treatment for various anxiety conditions, as well as headaches, irritability, and emotional instability.  (See, e.g., VA Examinations, VBMS 2/13/1998; 4/10/1997; 4/12/1973; 6/29/1960; 7/23/1948). 

VA has not provided an examination or medical opinion with regard to this claim, and there is no evidence of record which would refute the above opinion provided by Dr. M.H. in 2016.  

In light of this, and affording all benefit of the doubt in favor of the Appellant, the Board finds that the medical evidence of record shows that the Veteran more likely than not sustained a traumatic brain injury during active service.  In reaching this conclusion, the Board finds Dr. M.H.'s opinion to be persuasive.  Particularly, although he was never documented as specifically having sustained a traumatic brain injury during service, he did sustain a bomb wound to his right jaw with retained shrapnel, after which he exhibited psychological symptoms, which the private physician has stated are likely the result of a brain injury.  Further, there is no medical or other evidence which would refute this opinion.  

The Board also finds that the Veteran's dementia is at least as likely as not related to that in-service traumatic brain injury.  Here, the Board again refers to the May 2016 opinion by Dr. M.H., which found in favor of such a correlation, and on doing so, cited to known medical principles, as well as all available medical literature.  The Board also recognizes the articles submitted by the Appellant, particularly the article which equates even mild brain injuries to possible dementia or Alzheimer's disease later in life.   In reaching this conclusion, the Board again recognizes that there is no evidence of record, medical or otherwise, which would refute such a finding.  

In light of the above, and affording all benefit of the doubt in favor of the Appellant, the Board finds that service connection should be granted for dementia, the contributing cause of the Veteran's death.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

The previously denied claim of service connection for the cause of the Veteran's death is reopened.  

Service connection for dementia, the contributing cause of the Veteran's death, is granted.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


